ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Ernest P. Galos                                             Curtis T. Hill, Jr.
South Bend, Indiana                                         Attorney General of Indiana          FILED
                                                            Robert J. Henke                 Oct 20 2020, 9:17 am

                                                            Deputy Attorney General              CLERK
                                                                                             Indiana Supreme Court
                                                            Indianapolis, Indiana               Court of Appeals
                                                                                                  and Tax Court




                                             IN THE
     COURT OF APPEALS OF INDIANA

In Re: The Matter of the                                    October 20, 2020
Termination of the Parent-Child                             Court of Appeals Case No.
Relationship of R.S. (Minor                                 20A-JT-883
Child);                                                     Appeal from the St. Joseph Probate
T.L. (Father),                                              Court
                                                            The Honorable Jason A.
Appellant-Respondent,
                                                            Cichowicz, Judge
        v.                                                  The Honorable Graham C.
                                                            Polando, Magistrate

The Indiana Department of                                   Trial Court Cause No.
                                                            71J01-1810-JT-143
Child Services,
Appellee-Petitioner.



Pyle, Judge.




Court of Appeals of Indiana | Opinion 20A-JT-883 | October 20, 2020                       Page 1 of 15
                                            Statement of the Case
[1]   T.L. (“Father”) appeals the termination of the parent-child relationship with his

      daughter, R.S. (“R.S.”), claiming that: (1) the trial court violated his right to

      due process when it denied his motion for a continuance; and (2) there is

      insufficient evidence to support the termination. Finding no violation of

      Father’s due process rights and sufficient evidence to support the termination,

      we affirm the trial court’s judgment.1


[2]   We affirm.


                                                          Issues
                 1.       Whether the trial court violated Father’s right to due
                          process when it denied Father’s motion for a continuance.


                 2.       Whether there is sufficient evidence to support the
                          termination of the parent-child relationship.


                                                           Facts
[3]   The evidence and reasonable inferences that support the judgment reveal that

      R.S. was born in February 2017. In October 2017, Mother, who was actively

      using cocaine and who was homeless, left eight-month-old R.S. with friends.

      When R.S. became ill, Mother’s friends took R.S. to the hospital. DCS was

      notified of R.S.’s hospitalization, removed R.S. from Mother, placed R.S. in




      1
          R.S.’s mother (“Mother”) is not a party to this appeal.


      Court of Appeals of Indiana | Opinion 20A-JT-883 | October 20, 2020         Page 2 of 15
      foster care, and filed a petition alleging that R.S. was a child in need of services

      (“CHINS”). At the time, Father was in the DuComb Center (“the DuComb

      Center”), which is a St. Joseph County community corrections center.


[4]   The trial court adjudicated R.S. to be a CHINS and, in February 2018, entered

      a CHINS dispositional order. The CHINS order required Father to: (1)

      maintain stable and suitable housing; (2) maintain stable employment; (3)

      complete a parenting assessment and follow all recommendations; and (4)

      participate in random drug screens. After Father failed to comply with the

      CHINS dispositional order, continued to use methamphetamine, and was

      arrested in two separate counties, DCS filed a petition to terminate Father’s

      parental rights in October 2018.


[5]   Father failed to appear at the April 2019 termination hearing. Father’s counsel

      told the trial court that Father had recently been released from jail and that

      counsel had expected Father to attend the hearing. DCS “move[d] to default

      [Father],” and Father’s counsel asked the trial court to continue the hearing.

      (Tr. Vol. 2 at 6). The trial court asked DCS if it was “entitled to default” or

      “entitled to simply proceed with [its] evidence and – essentially in abstenia.”

      (Tr. Vol. 2 at 8). DCS responded that it was entitled to a default “simply based

      upon the fact that [Father] was commanded to appear in the summons and

      didn’t[.]” (Tr. Vol 2 at 10). In the alternative, DCS “believe[d] that it c[ould]

      proceed with an evidentiary hearing without [Father][.]” (Tr. Vol. 2 at 10).

      Father’s counsel again asked for a continuance because he felt “that there ha[d]

      to be a reason why [Father] [was]n’t [t]here.” (Tr. Vol. 2 at 10). The trial court

      Court of Appeals of Indiana | Opinion 20A-JT-883 | October 20, 2020        Page 3 of 15
      orally granted DCS’ motion for default and then asked counsel for DCS if she

      “wish[ed] to present a prima facie[.]” (Tr. Vol. 2 at 12). Counsel for DCS

      responded that she did and called DCS Family Case Manager Crystal Vaughn

      (“FCM Vaughn”) to the stand.


[6]   FCM Vaughn testified that following the trial court’s February 2018 CHINS

      dispositional order, Father, who had been living at the DuComb Center, had

      completed a parenting assessment. However, according to FCM Vaughn,

      Father had not successfully completed any of the assessor’s recommendations,

      which included parenting classes, a parenting engagement program, and

      therapy. FCM Vaughn further testified that Father had attended supervised

      visits with R.S. after Father had been released from the DuComb Center.

      However, according to FCM Vaughn, those visits ended in October 2018 when

      Father was arrested during a visit with R.S. in Marshall County. Father’s arrest

      was based on an outstanding St. Joseph County felony warrant for robbery and

      intimidation for acts that had occurred in August 2018. FCM Vaughn further

      explained that Father had also been charged with resisting law enforcement in

      Marshall County based on his actions when the St. Joseph County warrant had

      been served. FCM Vaughn also testified that Father had tested positive for

      methamphetamine in June, July, and August 2018, and had never found stable

      housing or employment.


[7]   In addition, FCM Vaughn testified that Father had been incarcerated on the

      charges in Marshall County and St. Joseph County until March 2019, just a few

      weeks before the termination hearing. When Father was released from jail in

      Court of Appeals of Indiana | Opinion 20A-JT-883 | October 20, 2020    Page 4 of 15
      March 2019, FCM Vaughn had told him that “his drug screens had been

      reactivated,” but Father had failed to attend a scheduled screen. (Tr. Vol. 2 at

      20). When asked whether there was a reasonable probability that the

      conditions that had resulted in R.S.’s removal or the reasons for her placement

      outside Father’s home would be remedied, FCM Vaughn responded that there

      was not. FCM Vaughn explained that Father’s “life [was] just really unstable.

      He [did]n’t have stable housing, he [did]n’t have a stable income. He [had]

      been incarcerated for at least the past five months of this case.” (Tr. Vol. 2 at

      29). In addition, FCM Vaughn testified that the plan for R.S. was foster parent

      adoption.


[8]   During FCM Vaughn’s testimony, the trial court admitted into evidence

      Father’s drug screen results, which showed Father’s positive test results for

      methamphetamine. The trial court also admitted into evidence court

      documents that showed that Father had pled guilty to Class C misdemeanor

      resisting law enforcement in Marshall County in October 2018. In addition, the

      trial court admitted into evidence documents showing that Father had been

      charged with Level 5 felony robbery and Level 6 felony intimidation in St.

      Joseph County for acts that had occurred in August 2018. The documents

      revealed that Father had pled guilty to the Level 6 felony in St. Joseph County

      in February 2019. Also during the hearing, Father’s counsel cross-examined

      FCM Vaughn.


[9]   Immediately following the hearing, the trial court orally found that FCM

      Vaughn’s testimony was credible and concluded that DCS “ha[d] presented a

      Court of Appeals of Indiana | Opinion 20A-JT-883 | October 20, 2020       Page 5 of 15
       prima facie case on each element of the termination petition.” (Tr. Vol. 2 at

       30). The trial court orally granted the petition to terminate Father’s parental

       rights. That same day, the trial court issued a two-page order terminating

       Father’s parental relationship with R.S. The order did not include any findings

       of fact or conclusions thereon. The order also stated that Father had been

       “ordered defaulted.” (App. Vol. 2 at 15).


[10]   In May 2019, Father filed a Motion to Vacate Default Judgment. The trial

       court held a hearing on Father’s motion in June 2019. Father testified that he

       had not attended the April 2019 termination hearing because he had been

       confused about the time of the hearing. According to Father, he had received

       notice of the termination hearing while he had been in jail. Father further

       explained that he had lost the notice, and although he had remembered the date

       of the hearing, he had believed that the hearing was in the afternoon.

       According to Father, he had arrived at the courthouse on the afternoon of the

       termination hearing, only to learn that the hearing had been held that morning.

       Father asked the trial court to vacate the default judgment due to his excusable

       neglect.


[11]   The trial court responded as follows:


               The second term we need to be more clear about is default. This
               was certainly not a default like we would use in say a small claim
               where we all showed up, [Father] didn’t, DCS moved for a
               default, and their motion was granted and we moved on. We
               were here for a while. And the reason we were here for a while
               is, as [DCS] mentioned, we, [DCS] presented a prima facie case
               on its petition. Whether a child can even - or whether a
       Court of Appeals of Indiana | Opinion 20A-JT-883 | October 20, 2020      Page 6 of 15
        termination petition can even be granted by a default is I think
        somewhat of an open question. In In Re Marriage of Henderson,
        reported at 453 N.E.2d 310, a 1983 case, from the Court of
        Appeals, at page 316 in italics it says, the welfare of a child is not
        a matter of default. And that is why this Court is very reluctant
        to use the term default. We present a prima facie case, if nothing
        else. In re K.D., 962 N.E.2d 1249, it’s very different than
        Henderson. One, it’s a Supreme Court case; two, much more
        recent. At page 1257 it says, it is critical that DCS properly serve
        all parties by publication, if necessary. And if the absent parent is
        not present, a default judgment could be entered. Now, even
        assuming though that [Father] is father and should be treated as
        such, and even assuming that the judgment that was entered can
        be characterized as a default, I agree with [DCS] that he has
        failed to establish excusable neglect. I understand why he didn’t
        make the inquiries that [DCS] says that he should because the
        evidence was not that he didn’t know when the trial was
        supposed to occur, and so he had no reason to be asking around
        as to when it would occur. He thought he knew. He was just
        wrong. But I find that second case [DCS] cited, Smith v. Johnston,
        to be somewhat persuasive. It says, the judicial system simply
        cannot allow its processes to be stymied by simple inattention.
        And that’s what happened here. Neglect on such an important
        matter, understanding and being somewhat sympathetic to the
        fact that [Father] was incarcerated, things were being moved
        around a lot, he can’t simultaneously claim his clarity about the
        matter, I knew it was supposed to be at 1:30, while also saying,
        hey, things are were getting passed around. I have no idea. It’s
        got to be one or the other. So he has established neglect. Not
        excusable neglect. His motion to vacate the default should be
        denied.


(Tr. Vol. 2 at 52).




Court of Appeals of Indiana | Opinion 20A-JT-883 | October 20, 2020         Page 7 of 15
[12]   In June 2019, the trial court issued a written order denying Father’s motion to

       vacate the default judgment. The order provides, in relevant part, as follows:

       “For the reasons stated more extensively in open court this date, the Magistrate

       finds that [Father] has failed to establish ‘excusable neglect,’ and his Motion for

       Relief should be denied.” (App. Vol. 2 at 42).


[13]   In July 2019, Father filed a notice of appeal to which he attached both the trial

       court’s order denying his motion to set aside the default judgment and the April

       2019 order terminating Father’s parental rights. In his appellate brief, Father

       argued that the trial court had abused its discretion when it denied his motion

       to set aside the default judgment and that there was insufficient evidence to

       support the termination of his parental rights.


[14]   After Father had filed his appellate brief, the State filed a motion to remand the

       case to the trial court with instructions to the trial court to issue a new

       termination order containing the findings of fact required by INDIANA CODE §

       31-35-2-8. This Court granted the State’s motion and dismissed Father’s appeal

       without prejudice in January 2020. In March 2020, the trial court complied

       with this Court’s order and issued nine pages of findings of fact and conclusions

       thereon in support of its termination of Father’s parental rights.


[15]   Father now appeals.




       Court of Appeals of Indiana | Opinion 20A-JT-883 | October 20, 2020           Page 8 of 15
                                                     Decision
[16]   Father argues that the trial court violated his due process rights when it denied

       his motion for a continuance and that there is insufficient evidence to support

       the termination. We address each of his contentions in turn.


       1.      Denial of Father’s Motion for a Continuance


[17]   We note that Father first argues that the trial court abused its discretion when it

       denied his motion to vacate the “default” judgment. However, although the

       trial court’s order referenced a default judgment, the trial court’s order was

       actually a judgment on the merits terminating Father’s parental rights. A

       termination order entered in a parent’s absence does not necessarily have to be

       a default. See Young v. Elkhart County Office of Family and Children, 704 N.E.2d
1065, 1069 (Ind. Ct. App. 1999).


[18]   Here, the language used by the parties and the trial court resulted in significant

       confusion as to whether Father was defaulted for failure to appear or whether

       the trial court issued a judgment on the merits. However, DCS presented the

       testimony of the DCS family case manager as well as Father’s drug screen

       results and criminal court records. In addition, the trial court ultimately issued

       findings of fact and conclusions thereon terminating Father’s parental rights.

       Because DCS presented this evidence to support the termination of Father’s

       parental rights, the trial court’s judgment was a judgment on the merits.


[19]   We further note that we addressed the use of default judgments in termination

       of parental rights cases in Young, 704 N.E.2d at 1065. Therein, we noted that
       Court of Appeals of Indiana | Opinion 20A-JT-883 | October 20, 2020       Page 9 of 15
       “default judgments are not favored in Indiana, and they are especially

       undesirable in the context of divorce or custody proceedings because of the

       grave importance of the matters decided therein.” Id. at 1068 (citation

       omitted). In addition, pursuant to Indiana Trial Rule 55(B), if defense counsel

       has appeared, the defendant is entitled to three days notice of default. Young,
704 N.E.2d at 1068. “The court may, however, proceed to hear evidence and,

       if a prima face case is established, render the appropriate judgment.” Id. Such

       a judgment “regardless of what the [trial] court called it, would actually [be] a

       judgment on the merits[.]” Id. at 1069. Because the trial court’s judgment in

       this case was a judgment on the merits, we need not address Father’s default

       judgment argument.


[20]   We will, however, address Father’s argument that the trial court violated his

       right to due process when it denied his motion for a continuance. As the sole

       authority in support of his argument, Father directs us to In re Tre.S. 149 N.E.3d
310 (Ind. Ct. App. 2020). In Tre.S., the trial court initially scheduled the

       termination hearing for October 1, 2019. However, “the hearing was moved up

       because the pre-adoptive parents wanted it finalized sooner.” Id. at 313. On

       August 6, the trial court rescheduled the hearing for approximately two weeks

       later, on August 21. On the day of the hearing, Mother’s counsel filed an

       emergency motion to continue the hearing because counsel thought the hearing

       was still set for October 1 and was at an all-day mediation training. The record

       was unclear whether Mother’s attorney had even been notified of the August 21

       hearing date. The trial court denied the motion to continue and held the


       Court of Appeals of Indiana | Opinion 20A-JT-883 | October 20, 2020      Page 10 of 15
       hearing without Mother, or her attorney present, knowingly disregarding

       Mother’s due process rights. This Court found that “[b]oth the [trial] court and

       DCS knew that they were committing due process violations and proceeded

       with the hearing anyway.” Id. We therefore reversed the termination order

       and remanded the case to the trial court for further proceedings. Id.


[21]   The facts before us are distinguishable from those in Tre.S. Here, the trial court

       did not change the date of the hearing, and there was no emergency motion for

       a continuance. In addition, Father’s counsel was present at the hearing and

       cross-examined DCS’s witness. Tre.S. does not support Father’s argument, and

       the trial court in this case did not violate Father’s due process rights when it

       denied his motion for a continuance.


       2.        Sufficiency of the Evidence


[22]   Father also argues that there is insufficient evidence to support the termination.

       The Fourteenth Amendment to the United States Constitution protects the

       traditional right of parents to establish a home and raise their children. In re

       K.T.K., 989 N.E.2d 1225, 1230 (Ind. 2013). However, the law provides for

       termination of that right when parents are unwilling or unable to meet their

       parental responsibilities. In re Bester, 839 N.E.2d 143, 147 (Ind. 2005). The

       purpose of terminating parental rights is not to punish the parents but to protect

       their children. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans.

       denied.




       Court of Appeals of Indiana | Opinion 20A-JT-883 | October 20, 2020       Page 11 of 15
[23]   When reviewing the termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. K.T.K., 989 N.E.2d at 1229.

       Rather, we consider only the evidence and reasonable inferences that support

       the judgment. Id. Where a trial court has entered findings of fact and

       conclusions thereon, we will not set aside the trial court’s findings or judgment

       unless clearly erroneous. Id. (citing Ind. Trial Rule 52(A)). In determining

       whether the court’s decision to terminate the parent-child relationship is clearly

       erroneous, we review the trial court’s judgment to determine whether the

       evidence clearly and convincingly supports the findings and the findings clearly

       and convincingly support the judgment. Id. at 1229-30.


[24]   A petition to terminate parental rights must allege:


               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.



       Court of Appeals of Indiana | Opinion 20A-JT-883 | October 20, 2020           Page 12 of 15
       IND. CODE § 31-35-2-4(B)(2). DCS must prove the alleged circumstances by

       clear and convincing evidence. K.T.K., 989 N.E.2d at 1231.


[25]   Here, Father specifically argues that the evidence is insufficient to show that

       there is a reasonable probability that the conditions that resulted in R.S.’s

       removal or the reasons for her placement outside the parent’s home will not be

       remedied.


[26]   In determining whether the conditions that resulted in a child’s removal or

       placement outside the home will not be remedied, we engage in a two-step

       analysis. In re E.M., 4 N.E.3d 636, 643 (Ind. 2014). We first identify the

       conditions that led to removal or placement outside the home and then

       determine whether there is a reasonable probability that those conditions will

       not be remedied. Id. The second step requires trial courts to judge a parent’s

       fitness at the time of the termination proceeding, taking into consideration

       evidence of changed conditions and balancing any recent improvements against

       habitual patterns of conduct to determine whether there is a substantial

       probability of future neglect or deprivation. Id. Habitual conduct may include

       a parent’s prior criminal history, drug and alcohol abuse, history of neglect,

       failure to provide support, and a lack of adequate housing and employment.

       A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157 (Ind. Ct. App. 2013),

       trans. denied. The trial court may also consider services offered to the parent by

       DCS and the parent’s response to those services as evidence of whether

       conditions will be remedied. Id. Requiring trial courts to give due regard to



       Court of Appeals of Indiana | Opinion 20A-JT-883 | October 20, 2020      Page 13 of 15
       changed conditions does not preclude them from finding that a parent’s past

       behavior is the best predictor of his future behavior. E.M., 4 N.E.3d at 643.


[27]   Our review of the evidence in this case reveals that DCS removed R.S. from

       Mother because of Mother’s cocaine use and homelessness. DCS did not place

       R.S. with Father because he was living in a county community corrections

       center. After Father had been released from this center in May 2018, Father

       tested positive for methamphetamine in June, July, and August 2018. Father

       was also charged with two felonies in St. Joseph County for acts that had

       occurred in August 2018. He pled guilty to one of the felonies in February

       2019. In addition, Father pled guilty in Marshall County to Class C

       misdemeanor resisting law enforcement in October 2018. Father spent five

       months in jail before the April 2019 termination hearing. Following Father’s

       release from jail, DCS offered him the opportunity to participate in drug

       screens, but Father failed to attend a scheduled screen. In addition, Father was

       unable to secure stable housing or employment during the course of the CHINS

       proceedings. Father also failed to successfully complete any of the

       recommendations in his parenting assessment. This evidence supports the trial

       court’s conclusion that there was a reasonable probability that the conditions

       that resulted in R.S.’s continued placement outside the home would not be

       remedied. We find no error.


[28]   We reverse a termination of parental rights “only upon a showing of ‘clear

       error’—that which leaves us with a definite and firm conviction that a mistake

       has been made.” Egly v. Blackford Cnty. Dep’t of Pub. Welfare, 592 N.E.2d 1232,

       Court of Appeals of Indiana | Opinion 20A-JT-883 | October 20, 2020    Page 14 of 15
       1235 (Ind. 1992). We find no such error here and therefore affirm the trial

       court.


[29]   Affirmed.


       Kirsch, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Opinion 20A-JT-883 | October 20, 2020   Page 15 of 15